It appears that the final decree appealed should be reversed for like reasons as stated in the case of Thomas Howell Scott v. Robert Scott this day rendered but in this case the evidence is not clear as to the extent of benefits to the property by reason of the improvements made for payment of which the assessment was made.
Wherefore the decree is reversed with directions to the Chancellor to determine same and to proceed not inconsistent with the opinion in the case of Thomas Howell Scott v. Robert Scott, (supra).
CHAPMAN, J., concurs. *Page 796